DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 2/28/22 in response to the Office Action of 11/29/21 are acknowledged and have been entered.
	Claims 37-41 have been added by Applicant.
	Claims 21, 22, 24-30, and 37-41 are pending.
	Claims 21, 24-26, and 29 have been amended by Applicant.
	Claims 21, 22, 24-30, and 37-41 are currently under examination.
	The elected and previously-rejoined species are: 
	(1) contacting samples with P53, CTAG1B, CTAG2, RNF216, PSRC1, TRIM21, and PPHLN1; (2) contacting samples with P53 and NY-ESO-1; and (3) all species comprising contacting samples with TP53, CTAG1B, CTAG2, and PPHLN1.  
	Due to amendments, the following species have now been rejoined: (1) contacting samples with P53, NY-ESO-1, and PSRC1; (2) contacting samples with P53, NY-ESO-1, and CTAG2/LAGE-1.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by amendments.

Rejections Withdrawn
	The rejection of claims under 35 U.S.C. 103(a) is withdrawn.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
Claims 21, 22, 27, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chapman et al (Annals of Oncology, 2007, 18: 868-873; 11/2/20 IDS) in view of Mangé et al (Clin Cancer Res, 2012, 18(7): 1992-2000).
Chapman et al teaches an ELISA method for detecting ductal in situ (DCIS; a non-invasive or pre-invasive breast cancer) and primary invasive breast cancer comprising contacting a human female patient plasma sample with a panel comprising P53 and NY-ESO-1 antigens to bind autoantibodies in the sample to the antigens and contacting autoantibodies bound to the antigens with detectably-labeled secondary antibodies, wherein binding of the secondary antibodies to antigen/autoantibody complexes detects whether P53 and NY-ESO-1 autoantibodies are in the patient sample and is indicative of the presence of either DCIS or PBC (page 869, in particular). Chapman et al further teaches said method wherein the patient is a 30 year old woman (Table 1, in particular). Chapman et al further teaches “About 18% of breast cancer diagnoses are among women in their 40s…” (page 868). Chapman et al further teaches autoantibody assays against a panel of antigens could be used as an aid to mammography in the detection and diagnosis of early primary breast cancer, “especially younger women” at increased risk of breast cancer where mammography is known to have reduced sensitivity and 
Chapman et al does not specifically teach the panel comprises PSRC1, does not teach detecting P53, NY-ESO-1, and PSRC1 autoantibodies in a single patient, or teach said detecting with a specificity of at least 97.9%. However, these deficiencies are made up in the teachings of Mangé et al.
Mangé et al teaches an ELISA method for differentiating DCIS and early-stage invasive breast cancer patients comprising contacting a human female patient plasma sample with a panel comprising antigens including PSRC1 to bind autoantibodies in the sample to the antigens and contacting autoantibodies bound to the antigens with detectably-labeled secondary antibodies, wherein binding of the secondary antibodies to antigen/autoantibody complexes detects whether the autoantibodies are in the patient sample and indicates whether the patient has DCIS or early-stage invasive breast cancer (page 1994, and Abstract, in particular). Regarding PSRC1 autoantibodies, in particular, Mangé et al teaches PSRC1 autoantibodies are significantly increased early-stage invasive breast cancer relative to DCIS (figure 2A and page 1995, in particular). Mangé et al further teaches the panel of Mangé et al distinguishes low-grade DCIS from high-grade DCIS and differentiates DCIS patients into poor and good prognosis groups (Abstract, in particular). DCIS patients of Mangé et al are 38-79 years old and invasive breast cancer patients of Mangé et al are 37-84 years old (see Supplementary data 2).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method to diagnose, classify, and provide a prognosis to any subjects suspected of having breast cancer (including female subjects less than 30 years old 
In regards to a recited specificity of at least 97.9%, a recited specificity of at least 97.9% for detecting the presence of autoantibodies specific for the antigens for diagnosing, classifying, and providing a prognosis of breast cancer would be identified when the combined performed with samples from healthy patients that do not have breast cancer that lack recited breast cancer biomarkers (P53, NY-ESO-1, and PSCR1 autoantibodies). Further, as acknowledged by instant Tables 1-2, P53 (“TP53”), NY-ESO-1 (“CTAG1B”), and PSCR1 autoantibodies of the combined method are detected at a specificity of at least 97.9%.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claim Rejections - 35 USC § 103
s 21, 22, 24, 27, 28, and 37-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bonner-Ferraby et al (US 2010/0204055 A1; 8/12/10) in view of Neuman et al (Annals of Surgical Oncology, 2011, 15(7): 2034-2041) and Richardson et al (British Journal of Cancer, 1999, 80(12): 2025-2033).
Bonner-Ferraby et al teaches a method for detecting stage IV melanoma comprising contacting patient plasma samples with a panel comprising P53, NY-ESO-1, and CTAG2/LAGE-1 antigens to bind autoantibodies in the sample to the antigens and contacting autoantibodies bound to the antigens with detectably-labeled detector antibodies, wherein binding of the detector antibodies to antigen/autoantibody complexes detects whether P53, NY-ESO-1, and CTAG2/LAGE-1 autoantibodies are in the patient samples and is indicative of the presence of melanoma (Example 2 and Figure 4, in particular). Bonner-Ferraby et al further teaches method can be carried-out as an ELISA ([0015], in particular). Bonner-Ferraby et al teaches P53, NY-ESO-1, and CTAG2/LAGE-1 autoantibodies are strikingly elevated in serum of stage IV melanoma patients as compared to control serum (Figure 4, in particular).
Bonner-Ferraby et al does not specifically teach the sex or age of the patients of the method of Bonner-Ferraby et al, does not explicitly indicate P53, NY-ESO-1, and CTAG2/LAGE-1 autoantibodies detected in a single patient sample, and does not describe detecting as occurring at a specificity of at least 97.9%.  However, these deficiencies are made up in the teachings of Neuman et al and Richardson et al.
Neuman et al teaches stage IV melanoma patients include female patients and patients between the ages of 16-94 years (Table 2, in particular).

One of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method to diagnose any subjects suspected of having stage IV melanoma (including female subjects of any age, including any age between 41-81 years of Richardson et al, that happen to have P53, NY-ESO-1, and CTAG2/LAGE-1 autoantibodies) by detecting the panel of Bonner-Ferraby et al using serum of said subjects because Bonner-Ferraby et al demonstrates P53, NY-ESO-1, and CTAG2/LAGE-1 autoantibodies are strikingly elevated in serum of stage IV melanoma patients as compared to control serum (Figure 4, in particular).
In regards to a recited specificity of at least 97.9%, a recited specificity of at least 97.9% for detecting elevated levels of P53, NY-ESO-1, and CTAG2/LAGE-1 autoantibodies would occur when using control samples where the levels of the autoantibodies are not elevated. Further, as acknowledged by instant Tables 1-2, P53 (“TP53”), NY-ESO-1 (“CTAG1B”), and CTAG2/LAGE-1  autoantibodies of the combined method are detected at a specificity of at least 97.9%.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
    
Claim Objections
	Claims 25-26 remain objected to for being dependent upon a rejected claim.

Allowable Subject Matter
s 29-30 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN E AEDER/Primary Examiner, Art Unit 1642